Citation Nr: 0516230	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-15 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected residuals of cold injury, right foot, currently 
evaluated as 20 percent disabling.

2. Entitlement to an increased disability rating for service-
connected residuals of cold injury, left foot, currently 
evaluated as 20 percent disabling.

3. Entitlement to an increased disability rating for service-
connected residuals of cold injury right hand, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected residuals of cold injury, left hand, 
currently evaluated as 10 percent disabling.

5. Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

6. Entitlement to service connection for a skin condition, 
claimed as a residual of cold injury.

7. Entitlement to service connection for arthritis, claimed 
as a residual of cold injury.

8. Entitlement to service connection for a circulatory 
disorder, claimed as a residual of cold injury.

9. Entitlement to service connection for a lung disorder, 
claimed as a residual of cold injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, OK (the RO).   

Procedural History

The veteran served on active duty from August 1949 to 
September 1958. Combat service in Korea is indicated by the 
record.

The veteran filed an initial claim to entitlement to service 
connection in January 2001.  This case comes to the Board of 
Veterans' Appeals (the Board) on appeal from a June 2002 
rating decision.  In that decision, the RO granted service 
connection for PTSD and for cold injury residuals of the 
hands and feet.  The veteran disagreed with the assigned 
disability ratings.  The RO denied service connection for a 
skin condition, arthritis, a circulatory disorder and a lung 
disorder. each claimed as secondary to cold injury.  The 
veteran has disagreed with those denials.

Based on the veteran's request, a personal hearing was 
scheduled for the veteran before a Veterans Law Judge (VLJ) 
at the RO on November 3, 2003.  However, on October 31, 2003 
the veteran canceled the scheduled hearing.  He has not since 
made a request for another hearing.

In August 2003, the RO awarded the veteran a total disability 
rating on the basis of individual unemployability due to 
service-connected disabilities (TDIU).  He is therefore now 
receiving VA disability compensation benefits at the 100 
percent level.  Such award of TDIU does not automatically 
moot the issues on appeal.  
In March 2004, the Board remanded this case, in part, so that 
the veteran could be contacted in order to determine whether 
or not the veteran, in light of receiving the maximum 
compensation allowable, wished to still continue his appeal 
on other issues.  By correspondence dated May 2005 the 
veteran advised that he wished to continue his appeal with 
respect to each of the nine issues listed above.  The matter 
was therefore returned to the Board.  

The issues of entitlement to service connection for a skin 
condition, arthritis, a circulatory condition, and a lung 
condition, each claimed as residuals of a cold injury, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issue not on appeal

An issue previously on appeal, entitlement to service 
connection for coronary artery disease, was granted by the RO 
in an October 2003 rating decision.  Since the claim was 
granted, the appeal as to that issue has become moot.  The 
veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].

In an April 2004 rating decision, the VA Appeals Management 
Center granted the veteran entitlement to service connection 
of residuals of a cerebrovascular accident (stroke).  Since 
this claim was also granted, the appeal as to that issue has 
become moot.  The veteran has not, to the Board's knowledge, 
expressed dissatisfaction with that decision.  See Grantham, 
supra.  


FINDINGS OF FACT

1.  The veteran's service-connected cold injury residuals of 
his right foot manifests as pain, complaints of numbness, 
cold sensitivity and color changes without evidence of tissue 
loss, nail abnormalities, hyperhidrosis or x-ray 
abnormalities.  

2.  The veteran's service-connected cold injury residuals of 
his left foot manifests as as pain, complaints of numbness, 
cold sensitivity and color changes without evidence of tissue 
loss, nail abnormalities, hyperhidrosis or x-ray 
abnormalities.  

3.  The veteran's service-connected cold injury residuals of 
his right hand manifests as pain and complaints of numbness, 
cold sensitivity and color changes without evidence of tissue 
loss, nail abnormalities, hyperhidrosis or x-ray 
abnormalities.  

4.  The veteran's service-connected cold injury residuals of 
his left hand manifests as pain and complaints of numbness, 
cold sensitivity and color changes without evidence of tissue 
loss, nail abnormalities, hyperhidrosis or x-ray 
abnormalities.  

5.  The veteran's service-connected PTSD manifests as 
difficulty in establishing successful relationships, a 
reduced ability to follow complex commands, diminished 
insight and ongoing sleep disturbances.  
CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for the 
veteran's service-connected residuals of cold injuries to his 
right foot and left foot have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2004).  

2.  The criteria for a 20 percent disability rating have been 
met for service-connected residuals of cold injuries to the 
veteran's right hand and left hand have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2004).  

3.  The criteria for a 50 percent disability rating have been 
met for service-connected PTSD.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for service-
connected cold injuries to both feet and both hands, as well 
as an increased rating for PTSD.  As discussed elsewhere in 
this decision, the remaining four issues, all involving 
service connection, are being remanded for additional 
evidentiary development.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not at 
issue here, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the February 
2003 SOC and the April 2004 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in March 
2001 and October 2003 which were specifically intended to 
address the requirements of the VCAA.  The October 2003 
letter from the RO explained in detail the evidence needed to 
substantiate his claim, such as private and VA medical 
records.  Moreover, the letter gave the veteran a specific 
list of the evidence it had already obtained.  The letter 
advised the veteran that in order to receive an increased 
rating "the evidence must show that your service-connected 
disability has gotten worse."  

Thus, these letters, along with the February 2003 SOC and the 
April 2004 SSOC, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
October 2003 letter, the veteran was informed that "VA is 
responsible for getting . . . records from any Federal 
agency.  This includes medical records from the military or 
VA medical centers or from the Social Security 
Administration."  The letter further advised that VA would 
make reasonable efforts "Relevant records not held by a 
Federal agency.  This may include records from State or local 
governments, private doctors and hospitals or current and 
former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its October 2003 letter that 
he was responsible to provide "enough information about 
these records so that we can request them from the person or 
agency who has them....  It's still your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal government department or agency."  
[Emphasis in the original]  Moreover, in the March 2001 
letter the veteran was also informed that he was responsible 
to sign a release to give VA the authority to request 
documents from private sources.  

The March 2001 and October 2003 letters from the RO to the 
veteran specifically notified him that VA was responsible for 
obtaining relevant records from any federal agency.  The 
veteran was informed that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency.  The 
veteran was informed of the actions he was to take to ensure 
that the record was complete, to include completing consent 
forms and providing information to the RO so that all 
relevant evidence could be obtained.  [See the March 2001 
letter, pages 1,3 and the October 2003 letter, pages 3,4.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The October 2003 letter directed the 
veteran "if there is any other evidence or information that 
you think will support your claim please let us know."  The 
letter went on to advise the veteran that if he had any 
additional evidence which was not already of record he should 
submit it directly to VA.  This manifestly complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the March 2001 letter expressly notified 
the veteran and his representative that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The claim was 
initially adjudicated in June 2002, over one year later.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in March 2001, prior to the initial adjudication of 
this claim by rating decision in June 2002.  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).    

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's VA outpatient medical records, private medical 
records and lay statements.  The Board's March 2004 remand 
was calculated, in part, to obtain additional medical 
evidence in the form of VA outpatient treatment records.  
This was accomplished.  During the course of the claim, the 
veteran was accorded two VA Compensation and Pension (C & P) 
examinations, in May 2002 and June 2002.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  In his 
June 2003 appeal the veteran requested a hearing before a 
member of the Board at the RO.  However, in October 2003, the 
veteran withdrew his request for a hearing, and he has not 
since requested another hearing.  See 38 C.F.R. § 3.103 
(2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Specific schedular criteria will be addressed where 
appropriate below.

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern]. In Fenderson, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

1. Entitlement to an increased disability rating for service-
connected residuals of cold injury, right foot, currently 
evaluated as 20 percent disabling.

2. Entitlement to an increased disability rating for service-
connected residuals of cold injury, left foot, currently 
evaluated as 20 percent disabling.

3. Entitlement to an increased disability rating for service-
connected residuals of cold injury right hand, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected residuals of cold injury, left hand, 
currently evaluated as 10 percent disabling.

Pertinent law and regulations 

The veteran's cold injury residuals are rated under 38 C.F.R. 
§ 4.104, Diagnostic code 7122 [cold injury residuals].  The 
feet are each rated 20 percent disabling, and the hands are 
each rated 10 percent disabling. 

Schedular criteria

The criteria under Diagnostic Code 7122 provide for the 
following levels of disability:  

30 %  arthralgia or other pain, numbness, cold sensitivity 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis).

20%  arthralgia or other pain, numbness, cold sensitivity 
plus tissue loss, nail abnormalities, color changes, local 
impaired sensation, hyperhidrosis or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions or 
osteoarthritis). 

10%  arthralgia or other pain, numbness, cold sensitivity. 

Note (1) Separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
Diagnostic Code 7122. 

Note (2) Evaluate each affected part (e.g., hand, foot, ear, 
nose) separately and combine the ratings in accordance with 
§§ 4.25 and 4.26.

38 C.F.R. § 4.104, Diagnostic Code 7122 (2004)

Analysis

Assignment of diagnostic code

The veteran's cold injury residuals are currently rated under 
Diagnostic Code 7122 [cold injury residuals]  The June 2002 
VA examination includes diagnoses of cold injuries to the 
veteran's hands and feet.  It is obvious that Diagnostic Code 
7122 is the most appropriate.  The veteran and his 
representative have not suggested that a different code 
should be used.     

Schedular rating

As indicated in the schedular criteria above, in the event 
that a veteran has been service-connected for residuals of a 
cold injury, each body part which exhibits residuals of that 
injury must be separately rated.  Currently, the veteran is 
service-connected for cold injury residuals disabilities of 
his right foot, left foot, right hand and left hand.  Each 
body part will therefore be considered separately below.  
See 38 C.F.R. § 4.104, Diagnostic Code 7122, Note 2 (2004).  

(i) The feet

The veteran's service connected cold injury residuals of his 
right foot and left foot are each currently rated as 20 
percent disabling.  Essentially, the June 2002 VA medical 
examination report documents that the veteran presents with 
complaints of pain, numbness and cold.  Uncertainty of gait 
due to complaints of numbness were noted by the examiner in 
the June 2002 report.  

Under the schedular criteria, a 20 percent disability rating 
is warranted if pain, numbness or cold sensitivity plus 
tissue loss, color changes, nail abnormalities, 
hyperhidrosis, or X-ray abnormalities.  "Hyperhidrosis" is 
excessive perspiration.  See Dorland's Illustrated Medical 
Dictionary, 26th Ed. (1981), 631.  In other words, one factor 
from each group must be present.  This regulation is thus 
both conjunctive and disjunctive.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  

In this case, there is medical evidence of residuals that 
include pain, numbness and cold sensitivity plus one other 
rating factor, color changes.  The assignment of a 20 percent 
rating is therefore warranted under Diagnostic Code 7122.

With respect to the assignment of a 30 percent disability 
rating, a similar analysis applies.  There must be present 
one of the three factors in the first group (pain, numbness 
or cold sensitivity) plus two of the following: tissue loss, 
color changes, nail abnormalities, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities.   

The June 2002 VA examination contained specific findings that 
the veteran's condition did not include tissue loss, locally 
impaired sensation, hyperhidrosis, nail abnormalities or x-
ray evidence of abnormalities of either of the veteran's 
feet.  There is no competent medical evidence to the 
contrary.  Thus, only one of the second group of factors is 
present.  As such, the criteria for the assignment of a 
higher disability rating have not been met as to either foot.
 
(ii) The hands

The veteran's service connected cold injury residuals of his 
hands are each currently rated as 10 percent disabling.  

As discussed in detail above, in order to qualify for a 20 
percent disability rating, there must be pain, numbness or 
cold sensitivity plus one of the following: tissue loss, 
color changes, nail abnormalities, hyperhidrosis, or X-ray 
abnormalities there must be a showing of one other rating 
factor.  There is of record medical evidence of one of the 
additional factors with respect to both of the veteran's 
hands.  Specifically, although June 2002 x-rays were normal 
and there was no finding of tissue loss, nail abnormality, 
locally impaired sensation or hyperhidrosis, the VA examiner 
found evidence of color changes, specifically noting 
Raynaud's phenomena.  

With respect to Raynaud's phenomena, the Board has considered 
Note (2) of Diagnostic Code which  requires that Raynaud's 
phenomenon be separately rated unless the appearance of 
Raynaud's phenomenon is being used in support of the rating 
assigned under Diagnostic Code 7122.  Such is the case here.  
The color changes associated with Raynaud's phenomenon 
provide a basis for the assignment of an increased disability 
rating for both of the veteran's hands from 10 percent to 20 
percent  Accordingly, the Note does not require, and the 
veteran would not benefit from, a separate rating for 
Raynaud's phenomenon.  

The evidence of record does not demonstrate that two of the 
secondary group of factors (tissue loss, color changes, nail 
abnormalities, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities) have been found in either the veteran's 
right or left hand.  Only color changes have been identified.  
In June 2002, there was no finding of tissue loss, nail 
abnormality, locally impaired sensation or hyperhidrosis; x-
rays were normal.  This is congruent to the remaining medical 
evidence of record.  Accordingly, the criteria for the 
assignment of a 30 percent disability rating have not been 
met for either hand.

Therefore, for the reasons expressed above, the Board has 
determined that the criteria for a 20 percent disability 
rating have been met for both the residuals of a cold injury 
to both hands.  

Fenderson considerations

As discussed above, in Fenderson the Court appeared to 
indicate that the Board could assign staged ratings in cases 
in which the initial assignment of a disability rating was 
being appealed.  Such is the case here.  The disability 
ratings for cold injury residuals of all four extremities 
were based on the initial grant of service connection, 
effective January 22, 2001  

In this case, the medical evidence of record concerning the 
condition of the veteran's left foot, right foot, left hand 
and right hand does not indicate that the veteran's 
conditions have worsened during the appeal.  Therefore there 
is no reason to assign different disability ratings for 
different portions of time during the appeal.  Accordingly, 
the 20 percent disability ratings are assigned from January 
22, 2001.  

Extraschedular rating

The Board notes that the veteran appears to be making an 
informal claim for an extraschedular rating of his cold 
injury residuals of his hands and cold injury residuals of 
his feet disabilities in his May 2005 correspondence with the 
Board.  Specifically, the veteran advised that he is seeking 
a 100 percent disability rating for these disabilities, and, 
as noted above, such is not available under the rating 
schedule for cold injury residuals.  After a careful review 
of the record, the Board has determined that this matter has 
not been adjudicated by the RO.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure].  The Board has therefore determined that it does 
not now have jurisdiction over the issue of the veteran's 
claim for an extraschedular rating for his service-connected 
cold injury residual disabilities of his hands and feet.  See 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  If the 
veteran wishes to have the RO consider the matter an 
extraschedular rating or ratings, he should contact the RO.   
 
5. Entitlement to an increased disability rating for service-
connected PTSD, currently evaluated as 30 percent disabling.

Analysis

Relevant law and regulations

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities, including PTSD, reads as 
follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Assignment of diagnostic code 

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate and the 
veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Mittleider concerns

During a May 2002 VA examination some limited memory 
disturbance was noted.  This was attributed by the examiner 
to the residuals of the veteran's (service-connected) stroke.  
There is no competent medical evidence to the contrary.  To 
the extent that memory loss may be a factor in rating the 
veteran's PTSD, this will not be considered as symptomatology 
associated with the veteran's service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) [the Board 
is precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].    



Schedular rating

After a careful review of the record, and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants 
assignment of a 50 percent rating.  

The medical evidence of record presents a relatively 
consistent picture of the symptomatology associated with the 
veteran's PTSD, with the main features noted as sleep 
disturbance and an inability to achieve social relationships 
outside a family or group therapy setting.  There was 
relative little mood disturbance noted.  Specifically, in the 
May 2002 VA examination, the examiner characterized the 
veteran's PTSD as chronic and moderate.  The examiner noted 
that the veteran's symptoms included nightmares, flashbacks 
and an impaired ability to socialize.  
A GAF score of 40 was assigned.  In February 2001, the 
veteran underwent an intake evaluation for an intensive 
outpatient PTSD treatment program at that time his condition 
was characterized as marked by irritability, anger, 
sleeplessness, nightmares and hypervigilance. In April 2001, 
an examination by Dr. S.V. indicated that the veteran was 
continuing to received PTSD treatment.  The veteran was 
characterized as experiencing a reduction in anger and 
depression symptoms and a GAF score of 59 was assigned.  

Treatment records from March 2001 appear to document 
difficulty on the part of the veteran in understanding 
complex commands.  Due to the veteran's sleep disturbances he 
was repeatedly instructed in a nightmare management 
technique.  The treatment records further contain numerous 
references to the veteran's inability to understand and 
implement this treatment option for the control of one of his 
most severe symptoms.  As such, there has been a demonstrated 
instance on the part of the veteran of difficulty with 
complex commands.  

The Board notes that the medical evidence does not support a 
finding of all of the criteria listed for the assignment of 
the 50 percent disability rating.  Specifically, there is no 
report of flattened affect, speech disturbances or impaired 
judgment or abstract thinking.  To the extent that there are 
memory disturbances, as discussed above, those are 
attributable to a condition other than the veteran's PTSD.  
However, where, as here, there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  See 38 C.F.R. 
§ 4.7 (2004).  In this case, given the veteran's difficulty 
in establishing effective social relationships outside his 
family and his treatment group, difficulty with complex 
commands and ongoing sleep disturbances, the Board has 
determined that the veteran's overall disability picture more 
closely approximates a 50 percent, rather than the currently 
assigned 30 percent disability rating.  

The Board has further considered whether an even higher 
rating may be assigned.  

In order for a 70 percent disability rating to be assigned, 
the evidence would need to show that the veteran has 
deficiencies in most areas due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances inability 
to establish and maintain effective relationships.  As 
discussed immediately below, there is little if any objective 
evidence of any of such pathology.

With respect to deficiencies in the areas of judgment, 
thinking, or mood, the May 2002 VA examination specifically 
noted that the veteran's judgment and thought processes were 
good.  Additionally, there is no evidence of speech 
disturbance.  With respect to suicidal ideation and 
obsessional rituals, and near-continuous panic or depression, 
the veteran specifically denied suicidal ideation at his May 
2002 VA examination and in April 2001 treatment.  The medical 
evidence of record is also absent any indication of 
obsessional rituals.  Additionally, the record does not 
document impaired impulse control; spatial disorientation or 
neglect of personal appearance.  

The May 2002 VA examination documents occasional panic 
attacks, and the Board has taken this into consideration.  
There is not of record, however, any evidence of near-
continuous panic affecting the veteran's ability to function 
independently.  Similarly, there is some indication that the 
veteran has been depressed in the past.  However, the April 
2001 treatment record indicated that the veteran's depression 
had improved, and depression was not noted by the May 2002 VA 
examiner.  There is no evidence of near continuous depression 
affecting the ability to function independently.

The Board acknowledges the GAF score of 40 in May 2002.  This 
is indicative of significant impairment in judgment and 
thinking; however, such symptoms are not reflected in the 
examination report or elsewhere in the record.  Indeed, the 
May 2002 examiner, after assigning the GAF score of 40 went 
on to immediately describe the veteran's PTSD symptoms as 
"moderate".  The Board thus places little weight of 
probative value on that GAF score. 

Accordingly, for reasons stated above the criteria for the 
assignment of a 70 percent disability rating has not been met 
or approximated.  

As described in the law and regulations section above, an 
evaluation of 100 percent is not warranted unless there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes and or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

There is virtually no evidence that the veteran's PTSD causes 
such extreme pathology.  The treatment and examination 
records do not reveal symptomatology consistent with, or 
approximating, that which is required for a 100 percent 
rating, namely total occupational and social impairment.  

In the May 2002 examination report the veteran's thought 
content and speech were within normal limits, although some 
limited memory disturbance was noted and as discussed above 
were attributed by the examiner to the residuals of the 
veteran's stroke.  The May 2002 report further indicates that 
the veteran presented with no indication of suicidal 
ideations, homicidal ideations or delusions.  Further, the 
veteran specifically denied any audio or visual 
hallucinations.  Treatment records from April 2001 also 
indicate that the veteran specifically denied homicidal or 
suicidal ideation at that time as well.  

There is no evidence of gross impairment in thought processed 
or communication.  Indeed, during the May 2002 VA examination 
the veteran's abstract thinking and judgment were described 
as good.  There is no indication of any speech difficulty or 
disturbance.  Additionally, in the May 2002 VA report and the 
VA treatment records there is no evidence of hallucinations 
or delusions.  There is no evidence of an inability to 
perform the activities of daily living due to PTSD or 
inability to maintain his personal hygiene.  

With respect to disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name, 
there is no evidence that the veteran has ever had difficulty 
recalling his own name.  As discussed above, the veteran does 
experience some apparently limited memory disturbance to the 
residuals of his stroke.  Moreover, the veteran was found to 
oriented to time and place.    

The Board notes that the veteran is not currently employed 
and does appear to exhibit a certain amount of social 
isolation.  However, the veteran has stated that he retired 
in 1992.  There is no indication in the medical or other 
evidence that symptomatology associated with PTSD caused the 
veteran to suffer a total occupational impairment.  Moreover, 
as indicated above, the veteran's thought processes, 
communication skills and judgment all remain intact.  With 
respect to social impairment, although the veteran's social 
interactions have clearly been limited, the medical evidence 
of record documents an ongoing and supportive relationship 
with the veteran's current wife and that the veteran was able 
to make appropriate social contacts with the members of his 
PTSD support group.  Consequently, although there is an 
indication of a degree of social impairment due to symptoms 
of PTSD, there is no showing of total occupational or social 
impairment.  

In terms of the veteran being a danger to himself or others,  
the veteran specifically denied suicidal or homicidal 
ideation in May 2002 and during treatment in April 2001.  
There is no evidence that he has ever tried to harm himself 
or others.  

Finally, as was noted in the May 2002 examination report, the 
veteran has never been hospitalized for psychiatric problems.  

In short, the evidence of record, summarized above, paints a 
picture of  virtually no evidence of symptomatology 
consistent with, or approximating total impairment.  The 
evidence does not indicate gross impairment in thought 
processes and or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living or disorientation to time 
or place.  The veteran, while asserting that he in entitled 
to a 100 percent disability rating, has pointed to no such 
evidence.  
 
In short, the Board concludes that the evidence of record 
paints a disability picture due to PTSD which more closely 
approximates a 50 percent disability rating than it does the 
currently assigned 30 percent.  To that extent, the appeal is 
allowed.  

Fenderson considerations

As discussed above, in Fenderson the Court appeared to 
indicate that the Board could assign staged ratings in cases 
in which the initial assignment of a disability rating was 
being appealed. 

The RO assigned a 30 percent disability rating for PTSD 
effective from January 22, 2001, the date of a VA's receipt 
of the veteran's claim.  

The Board has reviewed the entire record in order to 
determine whether a different rating could be assigned at any 
time since January 22, 2001.  The Board has found that the 
medical evidence of record appears to support the proposition 
that disability picture presented by the veteran's service-
connected PTSD was consistent with the assignment of a 50 
percent disability rating from January 22, 2001.

Specifically, the medical evidence of record presents a 
consistent picture of sleep disturbance, difficulty in 
establishing social relationships outside the veteran's 
family and treatment group and difficulty with complex 
commands.  Giving the veteran the benefit of the doubt, the 
Board concludes that the medical evidence of record indicates 
that the veteran's disability picture has corresponded to 50 
percent disability rating from January 22, 2001 forward.  
Therefore, a 50 percent disability rating is assigned as of 
January 22, 2001.  

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2004) [extraschedular rating criteria].  
As noted elsewhere in this decision, his sole contention is 
that his service-connected disability warrants a higher 
rating.  Accordingly, in the absence of the matter being 
raised by the veteran or adjudicated by the RO, the Board 
will not address the veteran's entitlement to an 
extraschedular rating.  In the event the veteran believes 
consideration of an extraschedular rating for his PTSD is in 
order because it presents an exceptional or unusual 
disability picture, he may raise this matter with the RO.


ORDER

Entitlement to an increased disability rating for service-
connected residuals of cold injury, right foot, currently 
evaluated as 20 percent disabling is denied.

Entitlement to an increased disability rating for service-
connected residuals of cold injury, left foot, currently 
evaluated as 20 percent disabling is denied.

Entitlement to an increased disability evaluation, 20 
percent, for service-connected residuals of cold injury right 
hand is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  

Entitlement to an increased disability evaluation, 20 
percent, for service-connected residuals of cold injury left 
hand is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  

Entitlement to an in increased disability evaluation, 50 
percent, for the service-connected PTSD is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.  


REMAND

6. Entitlement to service connection for a skin condition, 
claimed as a residual of cold injury.

7. Entitlement to service connection for arthritis, claimed 
as a residual of cold injury.

8. Entitlement to service connection for a circulatory 
disorder, claimed as a residual of cold injury.

9. Entitlement to service connection for a lung disorder, 
claimed as a residual of cold injury.

The veteran is seeking entitlement to service connection of a 
skin condition, arthritis, a circulatory disorder and lung 
disorder each claimed as residuals of a cold injury.  
Essentially, the veteran contends that he has developed each 
of the above secondary to cold exposure suffered during 
combat in Korea.  

In the May 2005 informal hearing presentation, the veteran's 
representative argued that these service-connection claims 
required a remand due to the claimed inadequacy of the June 
2002 VA examination.  A review of that examination confirms 
that only the conditions associated with the increased rating 
claims discussed above were considered or reviewed by the 
examiner.  Accordingly, the Board concurs with the veteran's 
representative and has concluded that a remand is in order.  

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
supra.  In Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) the Court held that where there is evidence of record 
satisfying the first two requirements for service connection 
(current disability and in-service disease or injury), but 
there was not of record competent medical evidence addressing 
the third requirement (a nexus between the current disability 
and active service), VA errs in failing to obtain such a 
medical nexus opinion.  

With respect to element (1), current disability, the Board 
finds that the medical evidence of record includes findings 
which indicate that the veteran arguably suffers from current 
disabilities of his skin, lungs, circulatory system and 
arthritis.  Specifically, the June 2002 VA examination 
indicates that the veteran suffers from a skin condition 
characterized by itching which may or may not be strictly 
limited to the symptoms of his service connected cold injury 
residuals of his hands and feet and further documented, with 
respect to the veteran's claimed lung condition, that the 
veteran suffered from episodes of dyspnea.  Element (1) is 
arguably satisfied for a skin condition and lung condition.  
March 2002 VA treatment records include diagnoses of 
degenerative joint disease and hypertension.  Element (1) is 
also arguably satisfied for arthritis and circulatory 
condition.  

With respect to element (2), in-service incurrence of disease 
or injury, the veteran's in-service cold injury is 
undisputed.  Hickson element (2) is therefore arguably 
satisfied.  

With respect to element (3), medical nexus, there is not of 
record a competent medical nexus opinion clarifying the 
diagnoses of any of the veteran's claimed conditions or 
describing the relationship, if any, between any of these 
conditions and the veteran's service.  Based on this record, 
the Board has determined that medical nexus opinions are 
required.  See Charles, supra.
  
Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a medical 
nexus opinion as to the matter of the 
nature and etiology of any skin 
condition, arthritis, circulatory 
disorder and lung disorder.  The medical 
reviewer should be asked to provide an 
opinion as to whether any skin condition, 
arthritis, circulatory disorder or lung 
disorder currently found is as likely as 
not related to any in-service cold 
injury.  The veteran's VA claims folder 
should be forwarded to the medical 
reviewer for review in connection with 
the opinion, and the medical reviewer 
should acknowledge such receipt and 
review.  If the medical reviewer deems it 
to be necessary, the veteran should 
undergo an additional VA examination 
and/or diagnostic testing.  The medical 
reviewer's report should be associated 
with the veteran's VA claims folder.  

2.  VBA should then review the evidence 
of record, including any additional 
evidence obtained, and after conducting 
any further evidentiary development which 
it deems necessary readjudicate the 
veteran's claims for service connection 
of skin condition, arthritis, a 
circulatory disorder and lung disorder.  
If any of the claims on appeal remain 
denied, VBA should provide the veteran 
with a supplemental statement of the case 
(SSOC).  The case should then be returned 
to the Board for further consideration, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


